Citation Nr: 0534014	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  99-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a left 
foot fracture.

3.  Entitlement to service connection for skin cancer.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who retired in May 1981 after more 
than 22 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
Los Angeles  Department of Veterans Affairs (VA) Regional 
Office (RO) decision.  In February 2000, the veteran appeared 
for a videoconference hearing before a Veterans Law Judge.  
The case was before the Board in February 2001, when it was 
remanded to the RO for additional development (to include 
providing the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA)).  By May 2003 correspondence, 
the veteran was notified that the Veterans Law Judge who 
conducted the February 2000 hearing was no longer employed by 
the Board, and that he had the right to another hearing 
before a different Veterans Law Judge if he so desired.  The 
letter advised him that if he did not respond within 30 days 
from the date of the letter, the Board would assume that he 
did not want another hearing and would proceed accordingly.  
He did not respond.  (The correspondence was sent to his last 
known address, and was not returned as undeliverable.)  The 
case was then before the Board in April 2004, when it was 
again remanded for further development.  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service, 
arthritis of the low back was not manifested in the first 
postservice year, and the veteran's current low back 
disability is not shown to be related to his service, or to 
any incident or injury therein.  

2.  It is not shown that the veteran sustained a left foot 
fracture in service, or that he now has any left foot 
disability that is a residual of such injury.  

3.  Skin cancer was not manifested in service, a malignant 
skin tumor was not manifested in the first postservice year, 
and there is no competent evidence of a nexus between any 
current skin cancer disability and the veteran's service.  

CONCLUSION OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  

2.  Service connection for residuals of a left foot fracture 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

3.  Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  
Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial Agency of Original Jurisdiction (AOJ) decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication.  Instead, the claimant has the 
right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice in June 2001 correspondence from the 
RO, in a January 2003 supplemental statement of the case 
(SSOC), in additional correspondence from the RO in April 
2004, and in an August 2005 SSOC.  He was notified (in the 
June 2001 and April 2004 correspondence, and the January 2003 
and August 2005 SSOCs) of everything required, and those 
documents specifically informed the veteran of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  He 
has had ample opportunity to respond and supplement the 
record subsequent to the notice, and has had ample 
opportunity to participate in the adjudicatory process.  

Regarding content of notice, the January 2003 and August 2005 
SSOCs advised the veteran of the controlling law and 
regulations, of what the evidence showed, and why the claims 
were denied.  June 2001 and April 2004 correspondence, and 
both SSOCs, specifically advised him of what the evidence 
must show to establish entitlement to service connection, and 
those documents advised the veteran of what information and 
evidence VA needed from him.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to tell VA "about any additional 
information or evidence that you want us to try to get for 
you, (see June 27, 2001 letter), to let VA know "[i]f there 
is any other evidence that you think will support your 
claim," and to send to VA "evidence . . . in your 
possession not already provided."  (See April 27, 2004 
letter).  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, the April 2004 remand requested 
development, including for pertinent evidence and 
readjudication of the claim.  This was completed.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record 
(including service medical records) has been secured.  The 
Board has also considered whether a VA examination or 
advisory opinion is necessary.  A medical opinion or an 
examination is necessary (summarized):  If the record is 
insufficient to decide the claim, but contains evidence of a 
current diagnosis of the disability; establishes an event, 
injury, or disease in service; and indicates the current 
diagnosed disability may be related to the disease, injury, 
event in service.  38 C.F.R. § 3.159.  Here, an examination 
for a medical opinion pertaining to a low back, left foot, 
and/or skin disorder is not indicated as there is no evidence 
of a current left foot disorder; and there is neither 
evidence of an event, injury, or disease in service involving 
the low back or skin, nor competent evidence that any current 
low back disorder or skin cancer (or residuals) may be 
related to service.  A Decision Review Officer reviewed the 
claims de novo (see January 2003 SSOC).  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

The veteran contends that service connection for low back, 
left foot (claimed as residuals of a left foot fracture), and 
skin disorders is warranted because he was treated for such 
conditions in service (or in the case of skin cancer, soon 
after service) and now suffers from related symptoms.  
Specifically, he asserts that, while serving in Germany in 
the fall of 1977, his back "went out of shape" to such a 
degree that he could not bend or straighten his spine.  He 
recalls that treatment for the back condition included being 
"hung upside down" by medical care providers.  (See hearing 
transcript, pp. 3, 6)  Regarding the left foot, the veteran 
alleges that, while in Vietnam, he sustained a hairline 
fracture at the ball area of the left foot when he ran 
barefoot across an open, rocky field.  He reports that his 
left foot was in a cast for approximately one month due to 
the fracture.  (See hearing transcript, p. 12).  Regarding 
skin cancer, the veteran asserts that after his retirement 
from service in May 1981, he presented for a VA examination 
in September 1991, when an examiner noticed spots on his ear 
and referred him to a VA dermatologist.  In the same month, 
the dermatologist reportedly took a biopsy which was positive 
for skin cancer.  

The veteran's service medical records are silent for 
complaints or clinical findings pertaining to a low back or 
skin disorder.  The records are also negative for a left foot 
fracture.  A June 1971 clinical report shows that the veteran 
was seen with an infected callus on the left fourth toe, and 
was treated with antibiotics.  A September 1979 service 
clinical record shows that he complained of a small plantar 
wart on the left great toe.  Examination revealed a small 
plantar wart located under a callus, and the wart was shaved 
with a surgical blade.  The remainder of the service medical 
records are negative for a left foot condition.  The 
veteran's service separation examination in February 1981 was 
negative for any low back, left foot, or skin disorder.  
Clinical evaluation of the feet, skin, and musculoskeletal 
and lymphatic systems, was normal.  

Postservice medical evidence includes a September 1981 report 
of VA examination that is negative for complaints or findings 
of any low back, left foot, or skin problems.  The veteran 
provided the examiner detailed accounts of injuries in 
service to the left knee, but he did not report any incident 
or injury in service involving the low back or left foot.  
Examination of the musculoskeletal system was negative for 
any low back and/or left foot disorders, and examination of 
the skin was entirely normal.  The veteran told the examiner 
that he had a positive skin test for tuberculosis in 1970.  

The first postservice medical evidence reflecting a low back 
disorder is in a January 1997 private clinical report, 
showing that the veteran complained of progressively 
worsening low back pain of approximately 11/2 years' duration.  
X-rays of the lumbar spine showed degenerative disc disease 
at L2-3 and L3-4.  The remainder of the private medical 
reports, dated through June 2002, reflect continuing 
treatment for low back pain and lumbar spine degenerative 
disc disease.  VA outpatient records from October 1989 to 
December 1995 include a September 1992 X-ray report showing 
impression of mild scoliosis and mild osteoarthritis of the 
lumbosacral spine.  The private medical records and VA X-ray 
report showing diagnoses of lumbar spine disorders contain no 
reference to the veteran's service, and no clinical findings 
or opinions that suggest a nexus between any low back 
disorder and service.  

The VA outpatient reports and the private medical records are 
entirely devoid of any complaints, clinical findings, or 
diagnosis of a left foot disorder.  

The first postservice medical evidence reflecting a skin 
disorder is in July 1999 private clinical reports showing 
diagnoses of squamous cell and basal cell carcinoma on the 
left forearm.  The remainder of the private medical records 
through June 2002 reflect numerous skin growth excisions, 
with biopsies resulting in diagnoses of lipoma, neurofibroma 
with myxoid changes, verrucoid actinic keratosis, and basal 
cell carcinoma.  VA outpatient reports dated from October 
1989 to December 1995 also show a diagnosis of basal cell 
carcinoma, treated by excision.  An October 1989 clinical 
record reflects the veteran's complaints of multiple skins 
lesions in different areas, and contains a notation that 
"some of the lesions started about 2 years ago [and] some 
started recently."  A December 1993 VA pathology report 
shows diagnosis of "superficial, sun damaged skin showing 
focus of basal cell epithelioma . . . ."  The VA medical 
reports and the private medical records showing diagnoses of 
such skin disorders contain no reference to the veteran's 
service, and are negative for clinical findings or opinions 
that suggest a nexus between any of the skin 
disorders/cancers and the veteran's service.  

At the February 2000 hearing, the veteran testified that his 
back "went out of shape" during service in 1977, and was 
treated by therapy that included being hung upside down.  He 
reported that after the initial treatment for a low back 
disorder in service, he had no further low back problems 
until 1993, when low back symptoms started "acting up."  He 
indicated that between 1977 and 1993, his low back "didn't 
hurt all the time but - sometime[s] it would hurt."  He also 
testified that he sustained a hairline fracture to the 
"ball" of his left foot in early 1967 when he ran barefoot 
across an open, rocky field in Vietnam.  He recalled that he 
wore a cast on his left foot for a month.  He had no left 
foot problems subsequent to the injury in service until 
approximately two years prior to the hearing, when the left 
foot reportedly began hurting again.  When he walked it felt 
as though his left foot "flops."  He expressly acknowledged 
that he had not seen a physician regarding a left foot 
condition since service.  Regarding skin cancer, he related 
that such condition was first noted on VA examination in 
September 1981.  He testified that a VA physician found 
"spots" on his ear, and he was referred to a VA 
dermatologist who took a biopsy which was positive for skin 
cancer.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  If a veteran served on active duty for 90 days or 
more, certain chronic diseases (including arthritis and 
malignant tumors) may be presumed to have been incurred or 
aggravated in service if they become manifested to a 
compensable degree within an applicable postservice 
presumptive period (one year for arthritis and malignant 
tumors).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  Regarding the claim of 
service connection for residuals of a left foot fracture, 
there is no competent (medical) evidence that the veteran 
currently has such disability due to any injury or incident 
in service.  The medical evidence of record contains no 
diagnosis of a left foot fracture residual disability.  
Without a current diagnosis of such disability, service 
connection for residuals of a left foot fracture is not 
warranted.  And while the veteran asserts that he sustained a 
left foot fracture in service, and was treated for such in 
service, such assertions are self-serving, and by themselves 
insufficient to establish that a left foot fracture actually 
occurred in service as described.  As the veteran is a 
layperson, his own beliefs that an undocumented injury in 
service represented a left foot fracture, or that he now has 
residuals of a left foot fracture are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In regard to 
the claim seeking service connection for residuals of a left 
foot fracture, the sole question before the Board is whether 
service connection may be granted in the absence of competent 
evidence of current disability.  There is no legal authority 
for that proposition, and the claim of service connection for 
residuals of a left foot fracture must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the claims seeking service connection for a low 
back disorder and skin cancer, the record amply establishes 
that the veteran has low back disability (including disc 
disease, arthritis, scoliosis) and has (or had excised) skin 
carcinomas.  However, the veteran's service medical records 
are entirely negative for complaints, diagnosis, or treatment 
of any low back or skin disorder.  Specifically, the service 
medical records do not reflect the low back treatment 
(hanging upside down) alleged by the veteran; and there is no 
evidence that arthritis of the spine was manifested in the 
first postservice year.  Likewise, there is no evidence that 
a malignant skin tumor was manifested in the first 
postservice year.  The veteran's allegation that such was 
found on initial VA examination in the first .  postservice 
year is inconsistent with the report of that examination 
(which is of record).  [Notably, the report of the 
examination does show a positive skin test for tuberculosis.]  
Consequently, service connection for either a back disorder 
or a skin cancer disability on the basis that such became 
manifest in service, and persisted, or on a presumptive basis 
(as a chronic disease) is not warranted.  

Furthermore, there is no competent (medical) evidence that 
relates any current back or skin cancer disability to 
service.  Postservice medical records show diagnoses of 
degenerative disc disease, scoliosis, and osteoarthritis of 
the lumbar spine and basal cell/squamous cell skin carcinomas 
many years after service.  The earliest documented complaint 
of a lumbar spine disorder is in a January 1997 record of 
private medical treatment, wherein it is noted that the 
veteran reported that his low back pain began approximately 
two years earlier, approximately in 1995.  The earliest 
documented diagnosis of a skin cancer is in July 1999 records 
of private medical treatment (diagnosis of squamous cell and 
basal cell carcinoma).  A low back disorder was first 
manifested approximately 14 years after the veteran's 
separation from service in May 1981 (based on the veteran's 
own account on clinical evaluation in January 1997), and the 
various skin cancers shown by the record were reported 
approximately 18 years postservice.  Such lengthy time 
intervals between service and the first clinical 
manifestations of the disabilities at issue postservice are, 
of themselves, factors for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330 (Fed. 
Cir. 2000).  Furthermore, the record is devoid of any 
competent (medical) evidence that relates any current low 
back disorder and/or skin cancer to service.  

Without any competent or objective evidence that the 
veteran's current low back and skin cancer disabilities were 
manifested in service or during applicable postservice 
presumptive periods, and with no competent evidence of a 
nexus between such disabilities and the veteran's military 
service, service connection for the disabilities is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply.


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a left foot fracture is 
denied.

Service connection for skin cancer is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


